DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 10/19/2022.
Claims 1, 13, and 21 have been amended.
Claim 12 has been canceled.
Claims 1-8, 11, 13-19, and 21 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.






Response to Arguments
Applicant's arguments filed 10/19/2022 with respect to the rejections under 35 USC § 112(b) have been fully considered but they are not persuasive.

On pg. 8 of the Remarks, Applicant essentially argues:
Applicant amends claims 1 and 13 to address the Examiner’s concerns outlined at page 4 of the Office Action. Support for the amendments may be found at least at ¶[0024] of the Specification. Accordingly, Applicant respectfully requests the Examiner to reconsider and withdraw the §112 rejection of claims 1-8, 11, 13-19, and 21.

The amendments have not resolved the 112(b) issues for the limitation reciting distributing, by the dispatcher, the plurality of prioritized tasks to one or more vehicle processors of the plurality of prioritized vehicle processors based at least in part on an optimization algorithm to maximize computational power and minimize power usage among the plurality of prioritized vehicle processors, because the limitation as written recites an optimization algorithm with two conflicting objectives “to maximize computational power” and “minimize power usage”. By analogy this is equivalent to describing ‘a jet engine optimization method to maximize flight speed and minimize fuel usage’. A summary of the interpretation being applied to advance prosecution is provided in the rejections below.
	
	
Applicant’s arguments filed 10/19/2022 with respect to the rejections under 35 USC § 103 have been considered, and are unpersuasive and/or moot in view of the new grounds of rejection as described below.



On pg. 9 of the Remarks, Applicant essentially argues:
“Reber is entirely silent about periodically receiving, by the dispatcher, information associated with the job, historic seasonal data, and local data indicating an increase or decrease in a number of available vehicle processors; generating, by the dispatcher, an availability model for the available vehicle processors, wherein the availability model is updated periodically in view of the received data thereby increasing reliability of the availability model; estimating, by the dispatcher, a completion time of the job using the availability model; transmitting, by the dispatcher, the estimated completion time to the requestor, as recited in Applicant’s amended
claim 1.”

Examiner respectfully disagrees Reber is entirely silent. As detailed in the rejections below Reber (¶0033, 0043-0047) discloses periodically receiving, by the dispatcher, information associated with the job, historic 
Arguments regarding the subject matter not taught by Reber (denoted by strike-through above) are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 11, 13-19, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 13 recite distributing, by the dispatcher, the plurality of prioritized tasks to one or more vehicle processors of the plurality of prioritized vehicle processors based at least in part on an optimization algorithm to maximize computational power and minimize power usage among the plurality of prioritized vehicle processors; the meets and bounds of the recited task distribution process are unclear because the recited objectives directly contradict in that it is impossible to both “maximize computational power” and “minimize power usage” because exploiting a processor’s computational power requires power usage. The limitation is presumably referring to some process to optimize the tradeoff1 between computational performance vs. the power/energy expenditure, but even in this context the claim requirements are unclear as there is no suggestion of what power/energy factors are considered and/or how they are applied to optimize power usage. 
In order to advance prosecution, Examiner has interpreted the limitation as essentially being written: distributing, by the dispatcher, the plurality of prioritized tasks to one or more vehicle processors of the plurality of prioritized vehicle processors based at least in part on.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reber et al. (US 2013/0304863 A1) in view of Hauschild et al (US 2021/0316632 A1) in further view of Kim et al. (Vehicular datacenter modeling for cloud computing: Considering capacity and leave rate of vehicles) in further view of Kim2 (Analysis on Characteristics of Vehicle and Parking Lot as a Datacenter) in further view of Kuttan (US 10078520 B1).

Claims 1 and 13:
Reber discloses the limitations as shown in the following rejections:
receiving, at a dispatcher (network control device), a request for processing a job (cloud computing service) (see at least ¶0023, 0029; FIG. 1);
receiving, at the dispatcher, availability information for a plurality of vehicle processors (vehicle cloud processing device), the availability information comprising, for each vehicle processor, a number of cores (processing device processing power/computational power/capacity) of the vehicle processor and a state of charge (battery capacity, powering mode) of a vehicle comprising the vehicle processor (¶0028, 0031,  0047, 0054, 0057), e.g. “receipt…of system identification data…that identifies system parameters of the vehicle cloud processing device 80 such as the processing power, data capacity, wireless bit rate, battery capacity, powering mode” (¶0028).
periodically receiving, by the dispatcher, information associated with the job, historic…data (e.g. statistical data that tracks the expected parking duration and time of day occupancy; “seasonal” discussed below in view of Kim2), and local data (e.g. parking meter data, number of vehicle processing devices currently available)  indicating an increase or decrease in a number of available vehicle processors; generating, by the dispatcher, an availability model (vehicle aggregation location registry data) for the available vehicle processors, wherein the availability model is updated periodically (“statistical data that tracks…”; “currently available”) in view of the received data thereby increasing reliability of the availability model (¶0033, 0043-0047); exemplary quotations: 
“maintains a registry data associated with each of the vehicle aggregation locations that either categorizes each vehicle aggregation location as to expected occupancy by time of day and expected duration of vehicle parking or that provides statistical data that tracks the expected parking duration and time of day occupancy (¶0046)...the registry data associated with the vehicle aggregation location can further include data that indicates...the number of and/or capacity of vehicle cloud processing devices that are currently available, a projection of future vehicle cloud processing device availability" (¶0047).

parsing (segmenting), by the dispatcher, the job into a plurality of tasks (computational tasks) (¶0028-0029; 0044, 0063-0064).
prioritizing, by the dispatcher, the plurality of tasks based on at least information provided in the request (e.g. high/low time criticality, whether premium pricing enabled) for processing the job; prioritizing, by the dispatcher, the plurality of vehicle processors based on at least the availability information; distributing  (allocating), by the dispatcher, the plurality of prioritized tasks to one or more vehicle processors of the plurality of prioritized vehicle processors based at least in part on [computational power] among the plurality of prioritized vehicle processors (¶0028-0031, 0044, 0047, 0064-0068; FIG. 10-12; further discussed below); 
“allocating computational tasks associated with requests for cloud computing services based on the capabilities and possible restrictions of such individual computing device (¶0028)… tasks can first be allocated to vehicle aggregation locations with lower prices and higher priced facilities can be employed only when needed to meet the demands of current requests (¶0047)…computation tasks are allocated to vehicle cloud computing devices over a region and one or more time zones based upon the time constraint and/or data constraint of the computation task (¶0066)…computation tasks associated with the request are allocated in regions/time zones closest to the digital data source when the request includes Big Data and High Time Critical constraints” (¶0067). 
receiving, by the dispatcher, results of the plurality of tasks from the one or more vehicle processors (¶0029, 0056, 0063, 0069).
Reber does not disclose that the state of charge indicates whether the vehicle is plugged to a power source for charging. Furthermore, regarding the limitation directed to the distributing being based at least in part on [computational power and power usage] among the plurality of prioritized vehicle processors, in at least ¶0067 Reber discloses allocating time critical tasks with large data requirements to vehicle processors nearest to the data source which would reduce power usage to transfer the data and increase computational power/performance by reducing idle time waiting for the data transfer to complete and overall task execution time, but Reber does not indicate the intent of the allocation decision concerns energy consumption and does not clearly anticipate the limitation due to the ambiguity issues described in the 112(b) rejections above. 
Hauschild, however, discloses analogous system and methods for distributing tasks/”data packets” to parked vehicles for processing including receiving, at the dispatcher (server), availability information (ready state indication, availability, status signal) for a plurality of vehicle processors, the availability information comprising…a state of charge of a vehicle comprising the vehicle processor, wherein the state of charge indicates whether the vehicle is plugged to a power source for charging in at least ¶0008-0009, 0014, 0021; e.g. “for each of the motor vehicles it is respectively determined whether the motor vehicle is currently in a predetermined ready state. The ready state comprises at least the condition that the motor vehicle is coupled to an electrical energy supply device that is external to the vehicle (¶0008). Hauschild further discloses the packet/task distribution selecting which vehicles to receive which packets based at least in part on [computational power and power usage] among the plurality of vehicle processors in at least ¶0021-0023, 0026, 0052.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Reber’s vehicular cloud system with that of Hauschild to ensure the vehicle processor usage does not disrupt or inconvenience the vehicle owner (Hauschild ¶0010, 0015, 0025).
As shown above, Reber (¶0033, 0043-0047) maintains registry data  for each vehicle parking area describing current and future vehicle processing device availability (availability model) for the location, but Reber does not employ the registry to estimate request completion time and the combination of Reber/Hauschild does not specifically disclose estimating, by the dispatcher, a completion time of the job using the availability model.
Kim, however, discloses (pg. 363, Abstract; pg. 365-366) an analogous “vehicular datacenter model in a parking lot, where vehicles can be considered as a resource for cloud computing” (pg. 363, Abstract) including a resource manager (dispatcher) estimates a requested task’s expected execution time (EET) based on vehicle statistical departure/leave rate patterns (availability model) of vehicle resources. Exemplary quotation
"We engage the same concept, that a parking lot can be used as a datacenter. However, to assign a suitable task to each vehicle, we estimate the capacity of each vehicle based on its arrival and departure rate...The value λi is defined as the leave rate of each vehicle vi. λi can also be seen as a parameter that represents the characteristics of each vehicle. For example, the pattern of the leave rate differs according to the day and time information as well as the vehicle owner information of the customer or the worker. This parameter value can be obtained from statistical data when entering the parking lot...To improve availability in the vehicular datacenter, we handle failures during runtime by using means of a checkpoint mechanism. The optimal number of checkpoints, that which causes the expected execution time (EET) to be at a minimum, is found by investigating the leave rate and the capacity of the vehicles" (pg. 365).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Reber/Hauschild’s vehicular cloud system with that of Kim because it reduces and mitigates failures caused by arrival and departure of vehicle resources which improves task execution times (pg. 363, Abstract).
Each of Reber’s and Kim’s vehicle availability information accounts for day and time variations in vehicle parking patterns (e.g. Reber ¶0046: “categorizes each vehicle aggregation location as to expected occupancy by time of day…overnight parking garages or lots…primarily populated by night can be designated…differently from locations…that are primarily populated with vehicles during the day”; Kim pg. 365: “the pattern of the leave rate differs according to the day and time information”), which arguably teaches historic seasonal data under the broadest reasonable interpretation. But since neither explicitly characterize it as such, Examiner additionally refers to Kim2, closely related to Kim2, who analyze the parking lot characteristics used by a “resource manager for vehicular clouds” (Kim2 pg. 3, col. 2, para. 1), wherein
“we extract space-time characteristics and their difference of various parking lots...We analyze these characteristics to estimate the available resource of each parking lot as a datacenter" (pg. 2, col. 1, para. 4)…The spatial characteristics include parking capacity, vehicle type, and utilization rate, and the time characteristics include average parking time, seasonal characteristics, and day and night characteristics (pg. 2, sect. II, para. 1)…In Pudong International Airport in China, there are 4,544 parking capacities, with an average of 13,171 cars entering a day. Especially on holidays such as spring festivals, the number of cars parked at the airport doubles to 7,773” (pg. 2, sect. II, para. 2, emphasis added).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Reber/Hauschild/Kim to account for seasonal parking area characteristics as taught by Kim2 when estimating vehicle availability in order to increase the accuracy of the estimation, and because Kim’s disclosure builds upon that of Kim2.
Kim does not specifically disclose transmitting, by the dispatcher, the estimated completion time to the requestor; however, it is known in the computing arts to report job completion time estimates to requesting users as evidenced by Kuttan FIG. 5; col. 9, li. 45-55:
 “management platform can then compute the expected time to completion for the particular job (step 505)...platform then posts the expected time to completion for the particular job to a user interface for review (step 506). For example, the user interface may be accessible to an end user who was responsible for submitting the request to initiate the particular job.”

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Reber/Hauschild/Kim to report the EET to the requestor because it "improves the end user experience when interacting with the software asset management platform. For example, rather than simply wait for an unknown amount of time until execution of a requested job has finished, the software asset management platform can provide an indication as to how long the end user must wait" (Kuttan col. 3, li. 11-19).

Claims 2 and 14:
The combination of Reber/Hauschild/Kim/Kuttan discloses the limitations as shown in the rejections above. Hauschild further discloses wherein the plurality of vehicle processors are distributed across a plurality of vehicles that are charging, and wherein communication between the dispatcher and the plurality of vehicles is at least partially via a charging cable (Hauschild ¶0008-0010, 0029).

Claims 3 and 15:
The combination of Reber/Hauschild/Kim/Kuttan discloses the limitations as shown in the rejections above. Reber further discloses wherein the vehicle processors comprise graphic processing units, multiply and accumulate units, or field programmable gate arrays (Reber ¶0054).

Claims 4 and 16:
The combination of Reber/Hauschild/Kim/Kuttan discloses the limitations as shown in the rejections above. Reber further discloses:
identifying, by the dispatcher, a first vehicle having a first vehicle processor of the plurality of vehicle processors to distribute one or more of the plurality of tasks to (¶0027-0029, 0049)
providing, by the dispatcher, a graphical user interface to a mobile device of a driver of the first vehicle, the graphical user interface comprising a request for access to the first vehicle processor (offer of compensation for allowing cloud system to use vehicle processing device and/or pairing request); and receiving, by the dispatcher via the graphical user interface, consent (accept offer) from the driver of the first vehicle to access the first vehicle processor (¶0049-0050, 0034): 
“vehicle cloud processing device 80 can be integrated into the systems of the vehicle 88 including…the display and/or other user interface elements of the vehicle 88, allowing the user of the vehicle 88 to interact with the vehicle cloud processing system 80. In this fashion, the user of the vehicle 88 can enter data into the vehicle could processing device 80 and optionally cloud processing system 50 to enable and disable the vehicle cloud processing device 80, to selectively pair with the cloud processing system 50 at a particular vehicle aggregation location, accept offers by the cloud computing system 50, to monitor usage and to monitor and redeem credits, coupons, receive discounts and to interact in other ways” (¶0049)…any of the scenarios described herein a user of a vehicle could use a client device 30 such as a smartphone or other wireless communication device to directly interact with the vehicle cloud processing device 80 associated with the user's vehicle” (¶0050).


Claims 5 and 17:
The combination of Reber/Hauschild/Kim/Kuttan discloses the limitations as shown in the rejections above. Hauschild further discloses (¶0008-0010, 0029) wherein the first vehicle is charging and communicating with the dispatcher via a charging cable; Reber discloses (¶0034, 0049) the graphical user interface further comprises an offer to reduce a cost of [parking] the first vehicle in exchange for access to the first vehicle processor; Kim discloses alternative options for “compensation such as parking discounts, free battery charging, priority parking spaces, and real-time surveillance” (pg. 364, col. 1, para. 1).

Claims 7 and 19:
The combination of Reber/Hauschild/Kim/Kuttan discloses the limitations as shown in the rejections above. Reber further discloses wherein the availability information further comprises, for each vehicle processor, a type of the vehicle processor, or a schedule of the vehicle processor (Reber ¶0028, 0033, 0038, 0047). See also Hauschild ¶0015, 0021).

Claims 8:
The combination of Reber/Hauschild/Kim/Kuttan discloses the limitations as shown in the rejections above. Reber further discloses wherein a first vehicle comprises at least two vehicle processors of the plurality of vehicle processors and a central module (wireless transceiver), and wherein the dispatcher receives the availability information for the at least two vehicle processors from the central module (see at least ¶0053-0055).


Claim 11:
The combination of Reber/Hauschild/Kim/Kuttan discloses the limitations as shown in the rejections above. Reber further discloses detecting, by the dispatcher, that a first vehicle processor of the plurality of vehicle processors ceased communication (disassociates/leaves) with the dispatcher, wherein a first task of the plurality of tasks was distributed to the first vehicle processor, and wherein the first vehicle processor did not complete the first task before ceasing communication; and redistributing (reassigning) the first task to a second vehicle processor of the plurality of vehicle processors (see at least ¶0027, 0029). See also Hauschild ¶0016-0017.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reber in view of Hauschild in further view of Kim in further view of Kim2 in further view of Kuttan in further view of Muniz et al. (A Smart Power Meter to Recharge Electric Vehicles in Communal Parking Areas).

Claims 6 and 18:
The combination of Reber/Hauschild/Kim/Kuttan discloses the limitations as shown in the rejections above. The combination of Reber/Hauschild/Kim/Kuttan does not specifically disclose wherein the first vehicle is charging, and wherein the graphical user interface further comprises a charging state of the first vehicle.
Muniz, however, discloses (pg. 3448, Abstract and § I) a smart vehicle charging system, configured for operation in parking areas such as those of Reber/Hauschild/Kim. Muniz further provides a graphical user interface to a mobile device of a driver of the first vehicle, the graphical user interface which comprises a charging state of the first vehicle as described in at least pg. 3448, § II, para. 4; pg. 3450, § III-A, para. 4; pg. 3452, col. 2; pg. 3453. Exemplary quotations:
“Reporting to the user. It is wise to assume that users will want to know the charging status of their EVs, possible warnings, and a time estimation of the end of the charging process. It is also desirable that the system can send status notifications (current load, etc.), allow a user to reserve a charging point, display the charging fees, etc.” (pg. 3448, § II, para. 4).

“we have designed a basic mobile application aimed at users of public car parks (Fig. 9), where we have collected the crucial aspects for a final user, such as the amount of energy delivered to the car and the cost of the charging and the stay…The proposed system allows a user to access the information associated with the charging process (cost, effective elapsed time, estimated time to full charge, etc.)” (pg. 3453).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine Reber/Hauschild/Kim with Muniz’s smart charging platform because it allows installation of “a low cost yet easily expandable network of charging points” (pg. 3448, col. 2, para. 5) that “is extremely cheap, yet powerful which, in combination with the developed software, leads the way in the implementation of fully featured and smart chargers at a fraction of the typical cost” (pg. 3453, § V).


Claim 21 is are rejected under 35 U.S.C. 103 as being unpatentable over Reber in view of Hauschild in further view of Kim in further view of Kim2 in further view of Kuttan in further view of Chen (US 2015/0154056 A1).

Claim 21:
The combination of Reber/Hauschild/Kim/Kuttan discloses the limitations as shown in the rejections above. Reber/Hauschild/Kim do not specifically employ preemptive scheduling and do not disclose the limitations of claim 21.
However, priority based preemptive scheduling is notoriously old and well-known in the arts of computing task scheduling as evidenced by Chen who provides (¶0002-0011, 0036-0037, 0045) a summary of the standard preemption/resumption strategies employed by grid schedulers and discloses the limitations halting (suspend/pause/kill), by the dispatcher, execution of a task on a first processor; assigning, by the dispatcher, a new task to the first processor, the new task having a higher priority than a priority of halted task; determining, by the dispatcher, that execution of the new task is complete; resuming, by the dispatcher, execution of the new task on the first processor; e.g.  "preemptive scheduling" refers to a process whereby a pending high-priority workload takes resources away from a currently running workload of a lower priority, whereby a program managing workload distribution designates the relative priorities of scheduled workloads. A workload (also interchangeably referred to herein as a "job"), refers to a set of tasks and/or processes to be performed” (¶0003).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Reber/Hauschild/Kim to support preemptive scheduling “in order to ensure that the most important jobs (e.g., a higher priority workload or job relative to a lower priority workload or job) have preferred access to resources” (¶0035).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
KR 102251863 B1 and KR 101957343 B1 are related to Kim cited above.
“Toward Approximating Job Completion Time in Vehicular Clouds” estimates job completion times for vehicular datacenters.
“Energy Efficient Software Matching in Vehicular Fog” scheduling methods for vehicular cloud emphasizing energy reduction.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
11/18/2022                                                                                                                                                                                                       

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “energy scaling is dependent on performance efficiency or speedup and there exist tradeoffs between power, energy and performance. Searching for the best “operating point” based on users’ demand is sometimes non-trivial. The energy-delay product EDa evaluates energy-power-performance tradeoffs and users’ priorities. The smaller the value of EDa, the better energy-performance efficiency the system configuration can achieve for the application. For performance-at-any-cost systems, E = 1 and minimizing D is the best solution for finding the optimal operating point. For energy- or power-constrained systems, we need to minimize the energy E or power P and ignore the D effect in order to get the best energy number. However, the strategies above are two extremes and not optimal for current systems. EDa defines a scenario for evaluating energy-performance efficiency and their tradeoffs for different types of systems. EDP (energy product when a = 1) is primarily used for evaluating low power portable systems such as smart phones, PDAs, and laptops, where battery life is the major design concern for these devices and energy weighs more than performance“ (Song, “Power, Performance and Energy Models and Systems for Emergent Architectures”, pg. 30).
        2 Commonly authored, and Kim pg. 364 cites Kim2 as reference [12].